UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6745


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONROE HAROLD SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
District Judge. (4:09-cr-00032-BO-1; 4:12-cv-00161-BO)


Submitted:   December 5, 2013             Decided:   December 19, 2013


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monroe Harold Smith, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monroe Harold Smith appeals the district court’s order

denying    relief   on    his   28   U.S.C.A.      § 2255   (West     Supp.   2013)

motion.     We have reviewed the record and find no reversible

error.    Accordingly,     we   affirm.       We    deny    Smith’s    motion   for

appointment of counsel.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this   court   and   argument      would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                        2